DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2021, July 21, 2021, and January 13, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-30, 32-37, 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0037660 to Fairhurst in view of US 8,533,393 to Cote et al. (“Cote”).
Regarding claim 26, Fairhurst discloses a method, comprising:
receiving, by a computational device, an indication of a minimum retention time in a cache for a plurality of tracks of an application (see paragraphs 37 and 44, cached data may be given a minimum time).
Fairhurst does not disclose in response to determining that tracks of the application that are stored in the cache exceed a predetermined threshold in the cache, demoting, by the computational device, a track of the application from the cache even if the track has not been in the cache for a time that exceeds the minimum retention time. Cote discloses demoting data in a cache once an eviction threshold has been reached (see col. 2, lines 10-18 of Cote). In particular, Cote discloses that a time-based eviction policy alone is not adequate to address instances when storage space runs out (see column 1, lines 29-37). It would have been obvious to a person of ordinary skill in the art at the time the application was filed to demote data once a capacity threshold has been reached even if the track has not been in the cache for a time that exceeds the minimum retention time in order to ensure that a certain minimum amount of cache capacity is available for new cached data. It would have also been obvious to combine both the time based retention of Fairhurst with the capacity based eviction of Cote in order to enable a minimum retention time in situations where there is no shortage of capacity.
Regarding claim 33, the combination of Fairhurst and Cote renders obvious a system, comprising:
a memory (cache memory, see paragraph 5 of Fairhurst); and
a processor coupled to the memory (CPU, see paragraph 4 of Fairhurst), wherein the processor performs operations of the method of claim 26.
Regarding claim 40, the combination of Fairhurst and Cote renders obvious the computer program product comprising computer readable code for performing the method of claim 26.
Regarding claims 27, 34, and 42, the combination of Fairhurst and Cote renders obvious the method, system, and computer program product wherein the minimum retention time is indicative of a preference of the application to maintain the plurality of tracks in the cache for at least the minimum retention time (see paragraph 44 of Fairhurst), and wherein the cache management application performs an attempt to satisfy the preference of the application to maintain the plurality of tracks in the cache for at least the minimum retention time while performing the LRU based demotion of tracks in the cache and while balancing allocation of storage in the cache among a plurality of host applications (see paragraph 37 and 44 of Fairhurst).
Regarding claims 28 and 35, the combination of Fairhurst and Cote renders obvious the method, system, and computer program product wherein the plurality of tracks if a first plurality of tracks, and wherein no indication of a minimum retention time in the cache is received for a second plurality of tracks (see paragraph 38 and 44 of Fairhurst; a line may be provided with a minimum retention time, this implies that a different line may not be provided with a minimum retention time or a retention time of zero).
Regarding claim 41, the combination of Fairhurst and Cote renders obvious the computer program product wherein the predetermined threshold is a predetermined percentage of a total number of tracks stored in the cache (see col. 2, line 12 of Cote).
Regarding claims 29, 36, and 43, the combination of Fairhurst and Cote renders obvious the method and system further comprising demoting a track of the first plurality of tracks from the cache, in response to determining that the track is a LRU track in a LRU list of tracks in the cache and the track has been in the cache for a time that exceeds the minimum retention time (see paragraph 19 of Fairhurst, LRU is a known method of selecting tracks in a cache to discard or evict).
Regarding claims 30, 37, and 44, the combination of Fairhurst and Cote renders obvious the method and system further comprising demoting a track of the second plurality of tracks from the 
Regarding claims 32 and 39, the combination of Fairhurst and Cote renders obvious the method and system wherein the application is a host application (see paragraph 36 of Fairhurst, the cache controller process may be embodied as software running on a processor), wherein the host application provides the minimum retention time for the plurality of tracks to the computation device, wherein the minimum retention time is indicative of a preference of the host application to maintain the plurality of tracks in the cache for at least the minimum retention time (see paragraph 44 of Fairhurst), and wherein the cache management application performs an attempt to satisfy the preference of the host application to maintain the plurality of tracks in the cache for at least the minimum retention time while performing the LRU based demotion of tracks in the cache and while balancing allocation of storage in the cache among a plurality of host applications (see paragraph 37 and 44 of Fairhurst).
Allowable Subject Matter
Claims 31, 38, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest demoting the track of the first plurality of tracks from the cache even if the track has not been in the cache for a time that exceeds the minimum retention time, in response to determining that there are too many tracks that have not been in the cache for the minimum retention time or that too few tracks of the plurality of tracks are eligible for demotion from the cache, wherein a quantitative measure of the too many tracks or the too few tracks are provided by values of predetermined parameters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/Primary Examiner, Art Unit 2132